       4:19-cv-04034-SLD-JEH # 1        Page 1 of 8                                          E-FILED
                                                             Monday, 18 February, 2019 04:24:29 PM
                                                                      Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                            ROCK ISLAND DIVISION


TRUSTEES OF THE N.E.C.A./LOCAL 145              )
I.B.E.W. PENSION PLAN, AS COLLECTION            )
AGENT FOR ALL FRINGE BENEFITS,                  )
                                                ) No. ____________
      Plaintiff,                                )
                                                )
vs.                                             )
                                                )
GAIL KARCZ, INDIVIDUALLY and d/b/a              )
CROSS POINTS, INC.,                             )
                                                )
      Defendant.                                )


                                      COMPLAINT

      NOW COMES the Plaintiff, The Trustees of the N.E.C.A./Local 145 I.B.E.W.
Pension Plan, as Collection Agent for All Fringe Benefits, by and through their attorneys,
McCarthy, Callas & Feeney, P.C., complaining of the Defendant, Gail Karcz, individually
and d/b/a Cross Points, Inc., and alleges as follows:
                             COUNT I – ERISA CLAIMS
1.    This action arises under Section 502 of the Employee Retirement Income

      Security Act (hereinafter referred to as "ERISA") and Section 301 of the Taft-

      Hartley Act (29 USC §§1132 and 185). Jurisdiction is founded on the existence of

      questions arising thereunder.

2.    Further, to the extent that this Complaint raises claims under state law, this

      Court has Supplemental Jurisdiction under 28 USC 1367 over such claims.

3.    The N.E.C.A. Local 145 IBEW Pension Plan (the “Plan”) receives contributions

      from numerous employers pursuant to Collective Bargaining Agreements

      between the employers and the I.B.E.W. Local 145 (the "Union"), and therefore,

                                            1
      4:19-cv-04034-SLD-JEH # 1         Page 2 of 8



      are multiemployer plans. (29 USC §1002).

4.    Plaintiff is also the collection agent for the N.E.C.A. Local 145 I.B.E.W. Annuity

      and Profit Sharing Plan (“the Annuity Plan”).

5.    The Annuity receives contributions from numerous employers pursuant to

      Collective Bargaining Agreements between the employers and the Union, and

      therefore, are multiemployer plans. (29 USC §1002).

6.    The Plan, and the Annuity Plan, are collectively referred to herein as "the fringe

      benefit plans".

7.    The Fringe Benefit Plans are administered at 1700 Fifty-Second Avenue, Suite B,

      Moline, IL, and venue is proper in the Southern District Court of Iowa, where

      Defendant is located and where work triggering contributions to the Fringe

      Benefit Plans was performed.

8.    Defendant, which has its principal place of business in East Dundee, Illinois, has

      done and continues to do business within the geographic jurisdiction of this

      Court.

9.    Defendant executed a “Letter of Assent”, dated January 12, 2016, authorizing

      Quad Cities Chapter N.E.C.A. to act as its bargaining representative with the

      Union. A copy of said Letter of Assent is attached hereto as Exhibit A.

10.   The Letter of Assent also obligated Defendant to the then-existing Collective

      Bargaining Agreement with the Union. A copy of the Collective Bargaining

      Agreement is attached hereto as Exhibit B.

11.   By virtue of adopting the Collective Bargaining Agreement, in particular Section

      2.26, Defendant has agreed as follows:

      A.   to file monthly reports and make timely and prompt contributions to the

                                            2
      4:19-cv-04034-SLD-JEH # 1         Page 3 of 8



           Plaintiff Plan for each employee covered by the aforementioned labor

           agreement;

      B.   to designate and accept as its representatives the Trustees named in the

           declaration of trust and their successors;

      C.   to adopt and abide by all of the rules and regulations adopted by the

           Trustees of the Plan pursuant to the trust agreements;

      D.   to adopt and abide by all of the actions of the Trustees in administering the

           Plan in accordance with the Trust Agreements and the rules so adopted;

      E.   to pay, in addition to all of the contributions which are due and owing,

           liquidated damages and interest relative to delinquent contributions, actual

           attorneys’ fees, audit fees, court costs and service fees, should legal action be

           necessary to obtain delinquent contributions, interest and liquidated

           damages; and

      F.   to submit and participate in the auditing program which program shall

           allow Fund to review and audit contractor payroll records.

12.   Defendant has failed to perform its obligations pursuant to the terms and

      conditions of the Collective Bargaining Agreement and Trust Agreements by,

      although not necessarily limited to, the following: failing to cooperate with an

      audit by the Funds.

13.   Defendant, at all times relevant, was an employer engaged in an industry

      affecting commerce that entered into a Collective Bargaining Agreement that

      required Defendant to pay monthly fringe benefit contributions to the Fringe

      Benefit Plans.

14.   The Collective Bargaining Agreement also binds Defendant to the provisions of

                                            3
      4:19-cv-04034-SLD-JEH # 1         Page 4 of 8



      the Agreement and Declarations of Trust which created the Fringe Benefit Plans

      (the "Trust Agreements”).

15.   Pursuant to the provisions of the Collective Bargaining Agreement, Defendant

      was required to make contributions to the Fringe Benefit Plans for each hour

      worked by its construction employees at the rate and in the manner specified in

      the Collective Bargaining Agreement and Trust Agreements. In addition,

      Defendant was required to make contributions to the Fringe Benefit Plans

      measured by the hours worked by construction subcontractors that are not

      signatory to a Collective Bargaining Agreement with the Union.

16.   Defendant breached the provisions of the Collective Bargaining Agreement by

      underpaying contributions that were owed to the Fringe Benefit Plans based

      upon the hours worked by employees and/or measured by the hours worked by

      subcontractors.

17.   Plaintiff complied with all conditions precedent in bringing this suit.

18.   Plaintiff engaged the undersigned attorneys to collect the monies due and owing

      from Defendant.

19.   Pursuant to the provisions of the Trust Agreements and the Collective Bargaining

      Agreement, Defendant is required to pay liquidated damages, auditor fees,

      attorney fees and court costs incurred by the Fringe Benefit Plans in the

      collection process.

20.   Defendant is obligated to pay the attorney fees and court costs incurred by the

      Plaintiff pursuant to 29 USC §1132 (g)(2)(D).

21.   Pursuant to 29 USC §1132 (g)(2)(B), Plaintiff is entitled to liquidated damages

      plus 20% interest on the amount due pursuant to 29 USC 0132(g)(2)(c).

                                            4
       4:19-cv-04034-SLD-JEH # 1          Page 5 of 8



      WHEREFORE , Plaintiff prays:

      A.     That the Court finds that Defendant be held liable for the above violations.

      B.     That Defendant be ordered to comply with an audit and that an accounting

             be taken as to all employees of Defendant covered by the Collective

             Bargaining Agreement or Agreements as to wages received and hours

             worked by such employees to determine amounts required to be paid to

             Plaintiff, covering the period for which the Collective Bargaining is to be

             effective.

      C.     That Defendant be ordered to pay 20% interest plus liquidated damages

             on the amount that is due pursuant to 29 USC 0132(g)(2)(c).

      D.     That Defendant be ordered to pay the reasonable attorneys’ fees and costs

             incurred by the Plaintiff. (29 USC §1132).

      E.     That the Court finds Defendant is liable for the aforementioned damages,

             costs, fees, and interest.

      COUNT II: BREACH OF COLLECTIVE BARGAINING AGREEMENT

23.   Plaintiff reincorporates paragraphs 1-22 of the Complaint.

24.   Defendant executed a Letter of Assent, dated January 12, 2016, authorizing Quad

      Cities Chapter N.E.C.A. to act as its bargaining representative with the Union. A

      copy of said Letter of Assent is attached hereto as Exhibit A.

25.   By signing a Letter of Assent, Defendant became bound to the terms of a

      Collective Bargaining Agreement between the Union and Quad Cities Chapter

      NECA (“NECA”).

26.   The Letter of Assent bound Defendant to the clear and definite terms of the

      Collective Bargaining Agreement and all its successor agreements.

                                             5
      4:19-cv-04034-SLD-JEH # 1         Page 6 of 8



27.   Plaintiff has performed all required conditions of the Collective Bargaining

      Agreement and all its successor agreements.

28.   Section 2.21(A) of the Collective Bargaining Agreement and the applicable Local

      Union Wage Package provide that the employer shall pay a Union Assessment of

      5% of the employer’s gross payroll.

29.   Defendant breached the provisions of the Collective Bargaining Agreement by

      underpaying the Union Assessment thereby resulting in economic injury to the

      Union.

30.   Plaintiff is the authorized collection agent for the Union for the failure to pay

      fringe benefits and assessments arising out of an audit pursuant to the Collective

      Bargaining Agreement.

31.   Plaintiff engaged the undersigned attorneys to collect the monies due under the

      Collective Bargaining Agreement from Defendant.

32.   Pursuant to the terms of the Collective Bargaining Agreement, Defendant is

      required to pay liquidated damages, auditor fees, attorneys’ fees, and court costs

      incurred by Plaintiff in the collection process.

      WHEREFORE, Plaintiffs pray that:

      A.     The Court finds that Defendant be held liable for the above labor contract

             violations; and

      B.     The Defendant be required to pay its Union Assessment in the amount to

             be determined by an audit and accounting.

           COUNT III: BREACH OF CONTRACT (Quad Cities NECA Chapter)

33.   Plaintiff reincorporates paragraphs 1-22 of the Complaint.



                                             6
      4:19-cv-04034-SLD-JEH # 1         Page 7 of 8



34.   Defendant executed a Letter of Assent, dated January 12, 2016, authorizing Quad

      Cities Chapter N.E.C.A. to act as its bargaining representative with the Union. A

      copy of said Letter of Assent is attached hereto as Exhibit A.

35.   The Letter of Assent also obligated Defendant to the then-existing Collective

      Bargaining Agreement with the Union. A copy of the Collective Bargaining

      Agreement is attached hereto as Exhibit B.

36.   The Collective Bargaining Agreement binds Defendant to the provisions of the

      Agreement and Declarations of Trust which created the Trust Funds (the “Trust

      Agreements”).

37.   Defendant, as an employer engaged in an industry affecting commerce, was

      required to pay monthly fringe benefit contributions to the Trust Funds for each

      hour worked by its [construction/electrical/sheet metal] employees at the rate

      and manner specified in the Collective Bargaining Agreement and Trust

      Agreements.

38.   Defendant breached the provisions of the Trust Agreements by underpaying

      monthly fringe benefit contributions thereby resulting in economic injury to

      Plaintiff.

39.   Plaintiff engaged the undersigned attorneys to collect the monies due under the

      Trust Agreements from Defendant.

40.   Pursuant to the terms of the Collective Bargaining Agreement and Trust

      Agreements, Defendant is required to pay liquidated damages, auditor fees,

      attorneys’ fees, and court costs incurred by Plaintiff in the collection process.

      WHEREFORE, Plaintiffs pray that:



                                             7
4:19-cv-04034-SLD-JEH # 1      Page 8 of 8



A.   The Court finds that Defendant be held liable for the above labor contract

     violations; and

B.   The Defendant be required to pay fringe benefit contributions to be

     determined by an audit and accounting.


                                TRUSTEES OF THE N.E.C.A./LOCAL 145
                                I.B.E.W. PENSION FRINGE BENEFIT PLANS,
                                AS COLLECTION AGENT FOR ALL FRINGE
                                BENEFITS, Plaintiff


                         By:    /s/ Michael W. Halpin________
                                Michael W. Halpin
                                Attorney for Plaintiff
                                McCarthy, Callas & Feeney, P.C.
                                329 – 18th Street
                                Rock Island, IL 61201
                                (309) 788-2800
                                mhalpin@mcfe-law.com




                                   8
